Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-11-2007

Brooks-McCollum v. State of Delaware
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4219




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Brooks-McCollum v. State of Delaware" (2007). 2007 Decisions. Paper 1778.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1778


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                             __________

                                No. 05-4219
                                 __________

                     CATHY D. BROOKS-MCCOLLUM,

                                           Appellant

                                      v.

                        STATE OF DELAWARE;
                    DELAWARE CHANCERY COURT;
                 VICE CHANCELLOR DONALD PARSONS,
                            Chancery Court

                                 __________

                On Appeal from the United States District Court
                           for the District of Delaware
                          (D.C. Civil No. 04-cv-01419)
                District Judge: Honorable Joseph J. Farnan, Jr.
                                   __________

                  Submitted Under Third Circuit LAR 34.1(a)
                             September 15, 2006

          Before: FUENTES, FISHER and McKAY, * Circuit Judges.

                           (Filed: January 11, 2007)
                                  __________

                         OPINION OF THE COURT
                               __________



     *
      The Honorable Monroe G. McKay, United States Circuit Judge for the
Tenth Circuit, sitting by designation.
McKAY, Circuit Judge.

      In proceedings before Vice Chancellor Donald Parsons in the Delaware

Court of Chancery, Appellant pursued claims against present and former members

of the board of directors of Emerald Ridge Service Corporation. In that forum,

she filed a Motion to Compel Indemnification, which the court of chancery

interpreted as a motion for advancement and for a declaration that she was

entitled to indemnification. The court of chancery denied her motion as to

advancement, and dismissed without prejudice her request for a ruling on

indemnification “on the grounds that it is premature and seeks an impermissible

advisory opinion.” Brooks-McCollum v. Emerald Ridge Serv. Corp., No. Civ. A

147-N, 2004 WL 1752852, at *3 (Del. Ch. July 29, 2004). The Delaware

Supreme Court rejected her attempted interlocutory appeal for failure to satisfy

procedural and substantive requirements, Brooks-McCollum v. Shareef, 871 A.2d
1127 (table), 2004 WL 2239713 (Del. Sept. 30, 2004). Appellant subsequently

filed the instant action in the United States District Court for the District of

Delaware.

      In her lengthy district court complaint, Appellant primarily reiterated her

grievances against the defendants in the chancery court litigation and her claim

that she is entitled to indemnification. To the extent that she made claims against

Appellees, she alleged that the chancery court “erred in its opinion” and that the

opinion “clearly [went] against all State Laws, and US and Federal Laws.”

                                           2
(Compl. at 26.) Appellant made similar allegations throughout her complaint.

(Compl. at 9-10, 13-14, 16-18, 21, 25.) As relief, she requested that the district

court order the indemnification she seeks in the chancery court, “not allow the

Chancery Court and State of Delaware attempt to have [the chancery court] case

dismissed,” and otherwise grant her declaratory and injunctive relief. (Am.

Compl. at 32.)

      Appellees filed a motion to dismiss on the grounds that Vice Chancellor

Parsons and the court are immune from suit under the doctrine of judicial

immunity; that Appellees are not “persons” subject to suit under 42 U.S.C. §

1983; that Appellant’s claims are barred by the Rooker-Feldman doctrine, the

Anti-Injunction Act, and the Younger abstention doctrine; that Appellees are

immune under the Eleventh Amendment; and that Appellant failed to state a claim

upon which relief could be granted. The district court granted the motion, basing

its decision on the Rooker-Feldman doctrine, and this appeal followed. We

exercise plenary review, see Gould Elecs., Inc. v. United States, 220 F.3d 169,

176 (3d Cir. 2000), and affirm on alternative bases supported by the record, see

Erie Telecomms. v. Erie, 853 F.2d 1084, 1089 n.10 (3d Cir. 1988).

      To the extent that Appellant directed her allegations against the chancery

court and the State of Delaware, she did not assert actionable claims because the

chancery court and the State have sovereign immunity. The Eleventh Amendment

of the United States Constitution protects an unconsenting state or state agency

                                          3
from a suit brought in federal court by one of its own citizens, regardless of the

relief sought. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89

(1984); Edelman v. Jordan, 415 U.S. 651 (1974). The State has not waived its

immunity from suit in federal court, see Space Age Products, Inc. v. Gilliam, 488
F. Supp. 775, 780 (D. Del. 1980), and although Congress can abrogate a state’s

sovereign immunity, it did not do so through the enactment of 42 U.S.C. § 1983,

under which Appellant ostensibly proceeds, 1 see Quern v. Jordan, 440 U.S. 332,

345 (1979).

      Any claims for monetary damages against Vice Chancellor Parsons are

barred by the doctrine of judicial immunity. Vice Chancellor Parsons, presiding

over a dispute properly brought in chancery court, retains judicial immunity even

if “the action he took was in error, was done maliciously, or was in excess of his

authority.” Stump v. Sparkman, 435 U.S. 349, 356 (1978). Therefore, he cannot

be held liable for damages for any of the alleged errors. See id. at 359-60.

      To the extent that Appellant seeks injunctive or declaratory relief from

Vice Chancellor Parsons, we affirm the district court’s dismissal of the complaint

on the alternative ground of Younger abstention. 2 In Younger v. Harris, 401 U.S.
1
        She meets another obstacle through this avenue, as neither the State of
Delaware nor its chancery court may be considered “persons” under the statute.
Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64 (1989).
      2
          While the district court dismissed the entire complaint based on lack of
                                                                        (continued...)

                                           4
37 (1971), the Supreme Court held that, absent extraordinary circumstances,

federal courts must abstain from interfering with pending state criminal

prosecutions. The Court based its decision on “the longstanding public policy

against federal court interference with state court proceedings.” Id. at 43. While

the Younger case involved a state criminal prosecution, “the national policy

against enjoining pending state court proceedings has since been extended to

noncriminal judicial proceedings.” Zahl v. Harper, 282 F.3d 204, 208 (3d Cir.

2002).

         Abstention is appropriate under Younger where “(1) there are ongoing state

proceedings that are judicial in nature; (2) the state proceedings implicate

important state interests; and (3) the state proceedings afford an adequate

opportunity to raise the federal claims.” 3 Schall v. Joyce, 885 F.2d 101, 106 (3d


         2
       (...continued)
subject matter jurisdiction, Younger abstention “represents the sort of ‘threshold
question’ we have recognized may be resolved before addressing jurisdiction.”
Tenet v. Doe, 544 U.S. 1, 6 n.4 (2005). Thus, because we hold that Younger
abstention applies, we do not need to consider whether the district court had
subject matter jurisdiction over these claims.
         3
        An exception to Younger exists where “(1) the state proceedings are being
undertaken in bad faith or for purposes of harassment or (2) some other
extraordinary circumstances exist, such as proceedings pursuant to a flagrantly
unconstitutional statute, such that deference to the state proceeding will present a
significant immediate potential for irreparable harm to the federal interests
asserted.” Schall v. Joyce, 885 F.2d 101, 106 (3d Cir. 1989). Since Appellant
herself brought the state proceedings and she does not claim that any of the
statutes invoked in the state court proceedings are unconstitutional, neither of the
                                                                       (continued...)

                                           5
Cir. 1989). The first prong is clearly satisfied in this case, as the chancery court

proceeding is judicial in nature and is still pending. The third prong is also

satisfied, as state appellate review is available to determine whether the chancery

court ruling indeed violated Appellant’s federal constitutional and civil rights. 4

      The second prong of the test asks whether the state proceedings implicate

important state interests. In considering this prong of the test, we held in Schall

that where the other elements of the test are met, neither injunctive nor

declaratory relief will be available “in cases in which the federal relief would

render the state court’s orders or judgments nugatory.” 885 F.2d at 108. So far

as we can tell from reading Appellant’s rambling pleadings, she is essentially

requesting that the district court require Vice Chancellor Parsons to change his

ruling. Any relief that could be granted by the district court would directly

impact Delaware’s interest in protecting the authority of its judicial system, as the

relief would necessarily be predicated on a determination that Vice Chancellor

Parsons’s ruling was wrongly decided. Were the district court to make this

determination, it would in essence be “substitut[ing] itself for the State’s



      3
       (...continued)
exceptions apply here.
      4
       Although Appellant’s attempted interlocutory appeal was refused for
procedural and substantive defects, Appellant will have the opportunity to appeal
the chancery court’s ruling to the Delaware Supreme Court once a final judgment
has been rendered.

                                           6
appellate courts,” Huffman v. Pursue, 420 U.S. 592, 609 (1975), which would

“result[] in duplicative legal proceedings” and could “readily be interpreted ‘as

reflecting negatively upon the state court’s ability to enforce constitutional

principles,’” id. at 604 (quoting Steffel v. Thompson, 415 U.S. 452, 462 (1974)).

      Thus, the state proceeding implicates the important state interest of

preserving the authority of the state’s judicial system. 5 Because all elements of

the three-prong test for Younger abstention are met, we hold that the district court

properly dismissed any claims for injunctive or declaratory relief against Vice

Chancellor Parsons.

      In conclusion, all of Appellant’s claims either are barred or should be

dismissed under the Younger abstention doctrine. Therefore, we will affirm the

district court’s dismissal of Appellant’s complaint.




      5
          Other important state interests may be implicated as well. For instance,
Vice Chancellor Parsons’s ruling dealt with state corporate law issues, which may
very well constitute an “important state interest” under the three-prong test. See
Harper v. Pub. Serv. Comm’n, 396 F.3d 348, 353 (4th Cir. 2005) (“Corporate law
. . . often reveals state interests important in Younger analysis.”); see also O’Neill
v. Philadelphia, 32 F.3d 785, 792 (3d Cir. 1994) (collecting cases; holding that
the regulation of on-street parking is an “important state interest” for purposes of
Younger abstention).

                                          7